UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04984 AMERICAN BEACON FUNDS (Exact name of registrant as specified in charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (Address of principal executive offices) - (Zip code) Gene L. Needles , Jr., President 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (Name and address of agent for service) Registrant's telephone number, including area code (817) 391-6100 Date of fiscal year end: Date of reporting period: July 1, 2011 - June 30, 2012 Item 1: Proxy Voting Record Fund Name : American Beacon Balanced Fund 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP 88579Y101 05/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect Vance Coffman Mgmt For For For 3 Elect Michael Eskew Mgmt For For For 4 Elect W. James Farrell Mgmt For For For 5 Elect Herbert Henkel Mgmt For For For 6 Elect Edward Liddy Mgmt For For For 7 Elect Robert Morrison Mgmt For For For 8 Elect Aulana Peters Mgmt For For For 9 Elect Inge Thulin Mgmt For For For 10 Elect Robert Ulrich Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Mgmt For For For Executive Compensation 13 Amendment to the Mgmt For For For General Employees Stock Purchase Plan 14 Amendment to the 2008 Mgmt For Against Against Long-Term Incentive Plan 15 Shareholder Proposal ShrHoldr Against Against For Regarding Lobbying Report 16 Shareholder Proposal ShrHoldr Against Against For Regarding Prohibition on Political Spending 17 Shareholder Proposal ShrHoldr Against Against For Regarding Independent Board Chair Abercrombie & Fitch Co.
